

116 HR 1780 IH: Commission to Study the Creation of a National Museum of Irish American History
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1780IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Byrne (for himself, Mr. Neal, Mr. Tonko, Mr. Kildee, Mr. Higgins of New York, Mr. Connolly, Mr. Fitzpatrick, Mr. Lynch, Mr. McGovern, Mr. Brendan F. Boyle of Pennsylvania, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Commission to study the potential creation of a National Museum of Irish American
			 History, and for other purposes.
	
 1.Short titleThis Act may be cited as the Commission to Study the Creation of a National Museum of Irish American History. 2.DefinitionsIn this Act:
 (1)CommissionThe term Commission means the Commission to study the potential creation of a National Museum of Irish American History established by section 3(a).
 (2)MuseumThe term Museum means the National Museum of Irish American History. 3.Establishment of commission (a)Establishment of commission (1)In generalThere is established the Commission to study the potential creation of an Irish American Museum.
 (2)MembershipThe Commission shall consist of 23 members appointed not later than 6 months after the date of the enactment of this Act as follows:
 (A)The President shall appoint 7 voting members. (B)The Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Majority Leader of the Senate, and the Minority Leader of the Senate shall each appoint—
 (i)3 voting members; and (ii)1 nonvoting member.
 (3)QualificationsMembers of the Commission shall be chosen from individuals, or representatives of institutions or entities, who possess either—
 (A)a demonstrated commitment to the research, study, or promotion of Irish-American life, art, history, political or economic status, or culture, together with—
 (i)expertise in museum administration; (ii)expertise in fundraising for nonprofit or cultural institutions;
 (iii)experience in the study and teaching of Irish-American culture and history at the post-secondary level;
 (iv)experience in studying the issue of the Smithsonian Institution’s representation of Irish-American art, life, history, and culture; or
 (v)extensive experience in public or elected service; or (B)experience in the administration of, or the planning for the establishment of, museums devoted to the study and promotion of the role of ethnic, racial, or cultural groups in American history.
 (4)VacanciesA vacancy in the Commission— (A)shall not affect the powers of the Commission; and
 (B)shall be filled in the same manner as the original appointment was made. (5)ChairpersonThe Commission shall, by majority vote of all of the members, select 1 member of the Commission to serve as the Chairperson of the Commission.
				4.Duties of the commission
			(a)Reports
 (1)Plan of action for the establishment and maintenance of museumThe Commission shall submit a report to the President and the Congress containing its recommendations with respect to a plan of action for the establishment and maintenance of an Irish-American Museum in Washington, DC.
 (2)Report on issuesThe Commission shall examine, in consultation with the Secretary of the Smithsonian Institution, and submit a report to the President and the Congress on the following issues:
 (A)The availability and cost of collections to be acquired and housed in the Museum. (B)The impact of the Museum on regional Irish-American-related museums.
 (C)Possible locations for the Museum in Washington, DC and its environs, to be considered in consultation with the National Capital Planning Commission and the Commission of Fine Arts, the Department of the Interior, and Smithsonian Institution.
 (D)Whether the Museum should be located within the Smithsonian Institution. (E)The governance and organizational structure from which the Museum should operate.
 (F)How to engage the Irish-American community in the development and design of the Museum. (G)The cost of constructing, operating, and maintaining the Museum.
					(b)Fundraising plan
 (1)In generalThe Commission shall develop a fundraising plan to support the establishment, operation, and maintenance of the Museum through contributions from the public.
 (2)ConsiderationsIn developing the fundraising plan under paragraph (1), the Commission shall consider issues relating to funding the operations and maintenance of the Museum in perpetuity without reliance on appropriations of Federal funds.
 (c)Independent reviewThe Commission shall obtain an independent review of the viability of the plan developed under subsection (b)(1) and such review shall include an analysis as to whether the plan is likely to achieve the level of resources necessary to fund the construction of the Museum and the operations and maintenance of the Museum in perpetuity without reliance on appropriations of Federal funds.
 (d)SubmissionThe Commission shall submit the plan developed under subsection (b)(1) and the review conducted under paragraph (3) to the Committees on Transportation and Infrastructure, House Administration, Natural Resources, and Appropriations of the House of Representatives and the Committees on Rules and Administration, Energy and Natural Resources, and Appropriations of the Senate.
 (e)Recommendations for legislation To carry out plan of actionBased on the recommendations contained in the report submitted under subsection (a), the Commission shall submit for consideration recommendations for a legislative plan of action to create and construct the Museum to—
 (1)the Committee on Transportation and Infrastructure of the House of Representatives; (2)the Committee on House Administration of the House of Representatives;
 (3)the Committee on Rules and Administration of the Senate; (4)the Committee on Natural Resources of the House of Representatives;
 (5)the Committee on Energy and Natural Resources of the Senate; and (6)the Committees on Appropriations of the House of Representatives and the Senate.
 (f)Deadline for submission of reportsThe Commission shall submit final versions the reports and plans required— (1)under subsection (a) and (b) not later than 24 months after the date of the Commission’s first meeting; and
 (2)under subsection (e) not later than 12 months after the date that the reports and plans referred to in paragraph (1) are submitted.
 (g)National conferenceIn carrying out its functions under this section, not later than 18 months after the commission members are selected, the Commission may host a national conference on the Museum, comprised of individuals committed to the advancement of Irish-American life, art, history, and culture.
			5.Director and staff of commission
			(a)Director and staff
 (1)In generalThe Commission may employ and compensate an executive director and any other additional personnel that are necessary to enable the Commission to perform the duties of the Commission.
 (2)Rates of payRates of pay for persons employed under paragraph (1) shall be consistent with the rates of pay allowed for employees of a temporary organization under section 3161 of title 5, United States Code.
 (b)Not federal employmentAny individual employed under this Act shall not be considered a Federal employee for the purpose of any law governing Federal employment.
			(c)Technical assistance
 (1)In generalSubject to paragraph (2), on request of the Commission the head of a Federal agency may provide technical assistance to the Commission.
 (2)DetaileesNo Federal employees may be detailed to the Commission. 6.Administrative provisions (a)Compensation (1)In generalA member of the Commission—
 (A)shall not be considered to be a Federal employee for any purpose by reason of service on the Commission; and
 (B)shall serve without pay. (2)Travel expensesA member of the Commission shall be allowed a per diem allowance for travel expenses, at rates consistent with those authorized under subchapter I of chapter 57 of title 5, United States Code.
 (b)Gifts, bequests, devisesThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or real or personal property for the purpose of aiding or facilitating the work of the Commission.
 (c)Federal advisory committee actThe Commission is not subject to the provisions of the Federal Advisory Committee Act. 7.TerminationThe Commission shall terminate on the date that is 30 days after the date on which the final versions of the reports and plans required under section 4 are submitted.
 8.Authorization for appropriationsThere are authorized to be appropriated for carrying out the activities of the Commission— (1)$2,100,000 for the first fiscal year beginning after the date of the enactment of this Act; and
 (2)$1,100,000 for the second fiscal year beginning after the date of the enactment of this Act. 